          Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 1 of 35




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

DEAN PAUL MITZEL TTEE DGI                             Case No.
HOLDINGS 401K, Individually and On
Behalf of All Others Similarly Situated,
                                                      CLASS ACTION
                               Plaintiff,

                      v.                              COMPLAINT FOR
                                                      VIOLATION OF THE FEDERAL
 KIRKLAND LAKE GOLD LTD. and                          SECURITIES LAWS
 ANTHONY P. MAKUCH,

                                Defendants.           JURY TRIAL DEMANDED

       Plaintiff DEAN PAUL MITZEL TTEE DGI HOLDINGS 401K (“Plaintiff”), individually

and on behalf of all others similarly situated, by and through Plaintiff’s undersigned counsel, hereby

brings this Class Action Complaint for Violation of Federal Securities Law (“Complaint”) against

Kirkland Lake Gold Ltd. (“Kirkland” or the “Company”) and Anthony P. Makuch, Kirkland Chief

Executive Officer (“CEO”) and President, based upon, inter alia, the investigation conducted by

and under the supervision of Plaintiff’s counsel, which included a review of the Company’s public

documents, conference calls, and announcements, United States (“U.S.”) Securities and Exchange

Commission (“SEC”) filings, wire and press releases published by and regarding the Company,

analysts’ reports and advisories about the Company and readily obtainable information. Plaintiff’s

counsel’s investigation into the matters alleged herein is ongoing and many relevant facts are known

only to, or are exclusively within the custody or control of, the Company and Anthony P. Makuch.

Plaintiff believes that substantial additional evidentiary support will exist for the allegations set

forth herein after a reasonable opportunity for discovery.




                                                  1
             Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 2 of 35




                                    NATURE OF THE ACTION

        1.       This is a federal securities class action on behalf of a class consisting of all persons

and entities other than Defendants who purchased or otherwise acquired Kirkland securities

between January 8, 2018, and November 25, 2019, both dates inclusive (the “Class Period”),

seeking to recover damages caused by Defendants’ violation of the federal securities laws and to

pursue remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of its

top officials.

        2.       Kirkland is a Canadian limited liability company headquartered in Toronto,

Ontario. Kirkland owns and operates gold mines in Canada and Australia. Over the years,

Kirkland has established itself as the top leader among gold producers, mainly based on its ultra-

low all-in sustaining costs as well as its focus on high quality underground mines. Kirkland’s

regulatory filings and other public representations particularly highlight Kirkland’s all-in

sustaining costs, which averaged about $564 per ounce, representing half of the global average for

other gold miners. Additionally, Kirkland frequently touted the high quality of its underground

mines, reporting average reserve grade of 18.5 g/t as compared to other gold mines with an average

grade of approximately 1 g/t. These and other metrics are important performance indicators that

investors rely on in making their investment decisions.

        3.       Upon information and belief, leading up to November 25, 2018, Kirkland was

considering acquiring Detour Gold Corporation (“Detour”), a Canadian exploration and mining

company. Kirkland’s acquisition efforts and Detour’s identity were undisclosed to Kirkland’s

investors. Detour was an underperforming gold miner, one third of the size of Kirkland who

consistently recorded significantly worse performance metrics, including high all-in sustaining

costs and a low average reserve grade. Detour’s costs were more than double of Kirkland’s, and


                                                    2
             Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 3 of 35




well above the average for other gold miners. Additionally, Detour’s reserve grade was nearly

twenty-fold below Kirkland’s.

        4.       On November 25, 2019, after months of active negotiations between Kirkland and

Detour, the Company announced the acquisition of Detour in all stock deal valued at $3.68 billion.

Via this news, investors first learned that over the course of several months, Kirkland was trading

at artificially inflated levels. Investors have realized that the real value of Kirkland is one which

reflected Kirkland’s transformation from an ultra low-cost, high-grade producer to a larger

producer with higher costs and lower grades.           Investors thus learned that Kirkland’s rosy

projections, guidance, and plans, promising to deliver low-cost, high-grade mining were false and

unsustainable in the light of the impending acquisition of Detour, which only the Company

executives knew of.

        5.       The Company’s surprise transition caused a precipitous decline in the price of

Kirkland’s shares, which fell 17%, to close at $39.44 per share on November 25, 2019, on

unusually high trading volume. Several securities analysts downgraded Kirkland’s rating and

significantly lowered the Company’s price target.

        6.       Throughout the Class Period, Defendants made materially false and misleading

statements, and failed to disclose material adverse facts about the Company’s business,

operational, and compliance policies. Specifically, Defendants made false and/or misleading

statements and failed to disclose to investors that: (i) Kirkland lacked adequate internal controls

over financial reporting, especially as it related to its projections of risks, reserve grade, and all-in

sustaining costs; (ii) as a result of the known, but undisclosed, impending acquisition of Detour,

the Company’s projections relating to its risks, reserve grade, and all-in sustaining costs were false

and misleading; (iii) the Company’s financial statements and projections were not fairly presented




                                                   3
            Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 4 of 35




in conformity with International Financial Reporting Standards (“IFRS”); and (iv) based on the

foregoing, Defendants lacked a reasonable basis for their positive statements about the Company’s

business, operations, and prospects and/or lacked a reasonable basis and omitted material facts.

       7.       As a result of Kirkland’s wrongful acts and omissions, and the precipitous decline

in the market value of Kirkland’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                  JURISDICTION AND VENUE

       8.       The claims asserted herein arise under Section 10(b) and 20(a) of the Exchange Act

(15 U.S.C. § 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. §

240.10b-5).

       9.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.

       10.      Venue is proper in this judicial district pursuant to Section 27 of the Exchange Act

(15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Kirkland conducts business in this Judicial District.

Pursuant to Kirkland’s 2019 annual report (SEC Form 40-F), as of December 31, 2019, there were

209,624,480 shares of the Company’s common stock outstanding. Kirkland’s common stock

trades on the New York Stock Exchange (“NYSE”). Accordingly, there are presumably hundreds,

if not thousands, of investors in Kirkland’s common stock located within the U.S., some of whom

undoubtedly reside in this judicial district.

       11.      In connection with the acts alleged in this Complaint, Kirkland, directly or

indirectly, used the instrumentalities of interstate commerce, including interstate wires, U.S. Postal

Service mail, wireless spectrum, and the national securities exchange.




                                                  4
          Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 5 of 35




                                             PARTIES

       12.     Plaintiff, as set forth in the attached Certification, acquired Kirkland securities at

artificially inflated prices during the Class Period and was damaged upon the revelation of the

alleged corrective disclosures.

       13.     Defendant Kirkland is a Canadian company with a principal place of business at

200 Bay Street #1320, Toronto, ON M5J 2J1, Canada. Kirkland shares trade on the NYSE under

the ticker symbol “KL.” Defendant Kirkland, together with its subsidiaries, engages in mining

and processing of gold. The Company’s gold production and exploration activities are carried out

principally in Canada and Australia.

       14.     Defendant Anthony P. Makuch (“Makuch”) served as the Company’s CEO and

President since July 18, 2016.

       15.     Defendant Makuch possessed the authority to control the contents of statements

made by Kirkland in the Company’s reports to the SEC, press releases and presentations to

securities analysts, money and portfolio managers and institutional investors, i.e., the market.

Makuch was provided with copies of the Company’s reports and press releases alleged herein to

be misleading prior to, or shortly after, their issuance and had the ability and opportunity to prevent

their issuance or cause them to be corrected. Due to his position with Kirkland, and his access to

Kirkland’s material information that was unavailable to the public, Makuch knew that the adverse

facts described herein were not disclosed to and were being concealed from investors. Makuch is

liable for the false statements and omissions alleged herein.

                                  SUBSTANTIVE ALLEGATIONS

       A.      Background—The Company and its Mining Strategy

       16.     Kirkland is a gold mining and exploration company that focuses on the acquisition,

development, and exploration of gold mining properties. Kirkland’s global operations are located


                                                  5
          Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 6 of 35




in low-risk, Tier-1 mining jurisdictions, including Canada and Australia, which provide favorable

government policies and geological attractiveness.        Prior to its acquisition of Detour, the

Company’s production was anchored by two high-quality cornerstone assets, including the high-

grade, low-cost underground mining operations in Macassa mine located in northeastern Ontario,

Canada and the Fosterville mine, located in the state of Victoria, Australia. Also contributing to

the Company’s gold production is the Company’s Holt Complex located in the northeastern

Ontario and operations in Northern Territory of Australia.

       17.     At all relevant times, Kirkland prided itself on delivering superior value to

shareholders by maintaining a position within the mining industry as a “sustainable, growing low-

cost gold producer.” The Company’s presentations and public announcements uniformly highlight

Kirkland’s high-quality flagship assets and its ability to maintain all-in sustaining costs at ultra-

low levels. In 2014, the Company adopted a new mining strategy, which was to focus on lower

tonnage and higher-grade mining.        Since its implementation, Company executives readily

attributed Kirkland’s record production results to the revamped grade-driven strategy.

       18.     Over the years, Kirkland has established itself as the top leader among gold

producers with record revenues, ultra-low all-in sustaining costs, and a focus on high-reserve grade

mining. For example, during the fiscal year 2019, Kirkland reported consolidated average all-in

sustaining costs of $564 per ounce, which is half of the global average all-in sustaining costs of all

gold mining companies. Similarly, Kirkland’s average reserve grade of 18.5 g/t compares

extremely favorably to the global average of all mines, which slightly exceeded 1.06 g/t.

       B.      Background—Gold Mining Industry

       19.     Gold mining is a global business with operations on every continent, except

Antarctica. Gold is extracted from mines of widely varying types and scale. Open-pit mining is a

surface mining technique of extracting rock or minerals found near the earth’s surface, and


                                                  6
           Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 7 of 35




therefore, does not require tunneling into the earth. In contrast, underground mining is an

excavation technique for ore bodies that lie a considerable distance below the surface.

         20.   Gold mining companies, including Kirkland, use several important metrics, which

reflect the quality and quantity of their gold mining and exploration activities. These metrics are

standardized measures of the gold mining companies’ performance, and as such, are critically

important for investors in their decision to invest in gold mining companies. These metrics

include, inter alia, the all-in sustaining costs and a reserve grade.

         21.   “All-in sustaining costs” is an inclusive standardized metric established by the

World Gold Council to reflect the cost of gold mining used by mining companies and is represented

in dollars per ounce of gold. All-in sustaining costs provides for a better understanding of gold

mining economics for mining professionals and investors. Reserve grade refers to the average

proportion of gold contained in the ore and is represented in grams per metric ton (g/t). The World

Gold Council defines a high-quality underground mine as having a gold ore density between 8 and

10 g/t, while a low-quality underground mine has a gold ore density of 1 to 4 g/t. All-in sustaining

costs and reserve grade are important metrics in the mining valuation used by mining Companies

and investors. Accordingly, Kirkland’s regulatory financial reporting, accounting statements, and

public presentations all incorporate, and highlight, Kirkland’s all-in sustaining costs and reserve

grade.

         C.    The Class Period Begins—Kirkland Contemplates
               Potential Acquisition of Detour

         22.   In mid-2018, Detour, a Canadian gold mining company with operations in Abitibi

gold belt in northeastern Ontario, found itself under fire by Detour’s largest shareholder, Paulson

& Co. Inc. (“Paulson”), who criticized Detour’s management for its inability to properly manage

shareholder assets. Paulson, who owned a 5.4% stake in Detour, called on the company to explore



                                                   7
           Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 8 of 35




strategic alternatives, including a sale to would-be buyers willing to pay a fair price for the

company.

       23.     During the months leading to November 2019, Kirkland began to contemplate the

acquisition of Detour, a fact which was known to the Company executives, yet undisclosed to

Kirkland’s investors. Unfortunately for the unsuspecting public, Detour was an underperforming

gold miner, one third of the size of Kirkland with significantly worse performance metrics,

declining revenues, and frequent turnover at the company’s highest ranks. For example, Detour's

all-in sustaining costs on a trailing-twelve-month basis was $1,121 per ounce, nearly double the

amount of Kirkland’s. As to the quality of its mines, Detour operated a single low-grade open-pit

mine (as contrasted with Kirkland’s high-grade underground mines), with a reserve grade of 0.96

g/t, a far cry from Kirkland’s average grade of 18.5 g/t.

       24.     In light of the cratering differences between the companies, the acquisition of

Detour presented a real and imminent threat to Kirkland’s ability to continue in its leading role as

ultra low-cost, high-grade gold producer.       Detour’s acquisition would immediately dilute

Kirkland’s average reserve grade and would significantly increase its all-in sustaining costs,

rendering Kirkland a less valuable gold miner than Kirkland held itself out to be. Thus, the

impending acquisition threatened to drastically change the profile of the Company, which is

something that investors neither knew, or could have reasonably anticipated in light of Kirkland’s

rosy projections and promises.

       25.     Notwithstanding the imminent threat that Detour’s acquisition presented to

Kirkland, the Company continued to solidify reasonable investors’ expectations that Kirkland

would stick to grade driven mining strategy and remain the leader in low-cost, high-grade mining.

During the months leading to the announcement of Detour acquisition, and while Kirkland was




                                                 8
          Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 9 of 35




actively negotiating with Detour, the Company executives boasted of the Company’s record

revenues, all-in sustaining costs, and reserve grade, and repeatedly confirmed that these trends

were expected to continue in the future. Indeed, Kirkland’s “Long-Term Outlook” incorporated

in several of its regulatory filings reiterated that “growing low-cost, high-margin production” was

one of Kirkland’s primary goals.

       26.     Kirkland’s repeated reporting of these key metrics communicated to reasonable

investors that Kirkland attached considerable significance to these metrics.          Consequently,

reasonable investors expected that these critical indicators would remain the same, or that the

Company would announce any anticipated significant change. Kirkland’s projections that it would

remain an ultra low-cost, high-grade producer were unrealistic in light of its plans to incorporate

Detour into its operations, and were therefore false and misleading at the time these projections

were made. As a result, during the time Kirkland negotiated with Detour, Kirkland’s securities

traded at artificially inflated levels, which failed to reflect the true value of Kirkland, which was

about to transform from an ultra low-cost, high-grade producer to a higher-cost, lower grade

producer, and lose its leading position on the market.

               MATERIALLY FALSE AND MISLEADING STATEMENTS
                     ISSUED DURING THE CLASS PERIOD

       27.     The Class Period begins on January 8, 2019. On that day, Kirkland published a

press release filed with the SEC as exhibit 99.1 to a Form 6-K, in which the Company announced

record production of gold in the fourth quarter of 2018 (“Q4 2018”) and full year of 2018 (“2018”).

The Company reported producing 230,993 and 723,477 ounces of gold in Q4 2018 and 2018,

respectively. In addition, Defendant Makuch noted in the press release that Kirkland “embarked

on a program of growth that could see the Company achieve a million ounces of annual, low-cost




                                                 9
         Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 10 of 35




gold production as early as 2021.” The press release closed by reiterating that the “Company is

anchored by two high-grade low-cost operations . . . .”

        28.     On January 14, 2019, Kirkland hosted an Investor Day with analysts and investors

to discuss the Company’s past performance. During the meeting, Defendant Makuch repeatedly

assured analysts and investors of the Company’s plans of continuing to produce gold at low all-in

sustaining costs, stating in pertinent part, as follows:

        And one of the most important things we can do, we can produce a lot of gold,
        we can do it at low cost, low operating cost, all-in sustaining cost, and we can spend
        a lot of money on exploration, et cetera.

                                                 ***

        And with the growth in production, you're seeing a significant improvement in unit
        costs both in cash costs and in all-in sustaining costs. And you get a sense, and
        especially as our Q4 comes out, you get a sense of what we're giving for guidance,
        what we gave for guidance in 2018. And I’ll show you a little bit of guidance for
        2019 where we see definitely we have an opportunity to beat our full-year
        guidance in 2018 and in some ways get a sense of where our guidance sits in 2019
        and what the opportunity is for seeing further share price performance.

                                                 ***

        What’s our guidance then for 2019? And you see basically over a 10%
        improvement in production year-over-year. It’s a 10% to 15% reduction in unit
        cash costs and all-in sustaining costs. And I’ll say that as we come into 2019, we’ll
        give a sense that we feel very comfortable in terms of the guidance we’ve given
        and in terms of the fact that we’ve given guidance that we have the opportunity to
        definitely meet and potentially beat the guidance, sensitizing it.

                                                 ***

        We’re still responsibly investing in our mines, but we’re able to, in the end, our
        unit all-in sustaining cost per ounce is going to come down because our
        production is going up during the same period of time.

        29.     During the same Investor Day, Defendant Makuch reflected on the M&A activity

in the industry, misinforming investors that Kirkland’s minimum standards for acquiring a non-




                                                  10
         Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 11 of 35




core asset would require certain levels of production and all-in sustaining costs, stating, in relevant

part, as follows:

       But you’ve got to recognize why are they for sale, and we have — we’ve set some
       standards in terms of Kirkland Lake Gold. Minimum production levels has [sic]
       to be over 100,000 ounces, it has to be meaningful level. I might even say more
       than 100,000 ounces but it’s got to be meaningful level of production. Talk about
       case cost of $650 an ounce or under you can get from that asset; and all-in
       sustaining cost of $950 an ounce or under. I mentioned that those two numbers
       are important because you can’t let the cash cost get too high because you have to
       have money available to invest in new equipment, to invest in infrastructure, to
       invest in exploration — in sustainable exploration to maintain the business. So,
       that’s important to us. And we need to see that. As we need to stay at $950 because
       we have to have a minimum return and minimum risk on the company and if we
       talk about a 15% hurdle rate, then we’re kind of good to $1.050 gold.

       30.     In another Investor Day, held on January 17, 2019, Defendant Makuch reiterated

Defendants’ commitment to keeping the Company’s production cost as low as possible, stating, in

relevant part: “Cost, we’re one of the lowest cost producers. And by the way this is what the cost

here is total $397 cash costs, and $738 all-in sustaining costs for the business.” As to the quality

of its mines, Makuch promised investors to reduce cost and increase quality over the next three

years: “We have lots of catalysts coming up in the company, and we’ve had very high grade mines.

So our margin is much higher. It’s much higher year-over-year. So these are valuable — more

valuable ounces year-over-year. So this is creating new value.”

       31.     On January 25, 2019, Kirkland participated at a CIBC Whistler Institutional

Conference, during which Defendant Makuch assured investors that the Company’s trend of

declining all-in sustaining costs and increasing margins per ounce of gold was going to continue

through 2020 and 2021:

       You can see this is showing our guidance and some of the real big value drivers in
       Kirkland Lake Gold, and this is just our guidance for 2019. So you saw our
       production is up almost 10%. You see our cash costs, it’s coming down 10% to
       15%, and all-in sustaining cost coming down 10% to 15%, and get a sense that I
       showed you — we don’t show this for 2020 or 2021 but the trend continues in



                                                  11
         Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 12 of 35




       terms of production up, the trend continues in terms of cash cost and all-in
       sustaining cost coming down.

       32.     Additionally, Defendant Makuch reiterated that Kirkland was “leading the

industry” in terms of “all-in sustaining costs.” When asked about potential M&A activity to

leverage Kirkland’s share price, Defendant Makuch denied any potential acquisitions, stating:

       So, to do — to use our paper just to — for this to grow, we don’t need to do that
       to grow. We have internal growth, and we’re really financing our internal — we’re
       growing the company through diamond drill bit, through development, and through
       lowering unit cost and improvements.

       33.     As Bloomberg headlines from the next day reflected, the message Defendant

Makuch communicated to the investors was that “Kirkland Lake Gold Doesn’t Need Acquisitions

to Grow.”

       34.     On February 21, 2019, Kirkland published a press release attached as exhibit 99.1

to an SEC Form 6-K, informing investors that the Company revised and increased its consolidated

three-year production guidance and improved its unit-cost guidance for 2019. The key highlight

included in the Company’s press release was lowering its all-in sustaining costs to a target of $520-

$560 per ounce from a previous range of $630-$680 per ounce. Additionally, its consolidated

mineral reserve grade was increased to 15.8 g/t.

       35.     On February 22, 2019, Kirkland filed its Consolidated Financial Statements for the

years ended December 31, 2018 and 2017, on SEC Form 6-K. Appended to that filing as exhibit

99.2 was the Management’s Discussion & Analysis (“MD&A”), in which the Company reported

that its all-in sustaining costs per ounce sold in Q4 2018 averaged $567 per ounce, a 31%

improvement from $816 per ounce in Q4 2017 and 12% better than $645 per ounce the previous

quarter. As to full year 2018, the Company reported all-in sustaining costs at $685 per ounce,

which was better than its 2018 revised guidance of $735-$760 per ounce. Additionally, the




                                                 12
        Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 13 of 35




Company touted the average mineral reserve grade of its mines, stating that it achieved “overall

average grade for the Company of 13.9 g/t, 42% higher than 9.8 g/tin 2017.” Under the “Long-

Term Outlook” section, the Company reiterated its commitment to “achieving high levels of

operational excellence, effectively allocating capital and growing low-cost, high-margin

production.”

       36.     Also on February 22, 2019, in connection with the filing of the Consolidated

Financial Statements, Defendant Makuch filed the following certification:

       I, Anthony Makuch, Chief Executive Officer of Kirkland Lake Gold Ltd.,
       certify the following:

       1. Review: I have reviewed the AIF, if any, annual financial statements and annual
       MD&A, including, for greater certainty, all documents and information that are
       incorporated by reference in the AIF (together, the “annual filings”) of Kirkland
       Lake Gold Ltd. (the “issuer”) for the financial year ended December 31, 2018.

       2. No misrepresentations: Based on my knowledge, having exercised reasonable
       diligence, the annual filings do not contain any untrue statement of a material fact
       or omit to state a material fact required to be stated or that is necessary to make a
       statement not misleading in light of the circumstances under which it was made, for
       the period covered by the annual filings.

       3. Fair presentation: Based on my knowledge, having exercised reasonable
       diligence, the annual financial statements together with the other financial
       information included in the annual filings fairly present in all material respects the
       financial condition, financial performance and cash flows of the issuer, as of the
       date of and for the periods presented in the annual filings.

       4. Responsibility: The issuer’s other certifying officer(s) and I are responsible for
       establishing and maintaining disclosure controls and procedures (DC&P) and
       internal control over financial reporting (ICFR), as those terms are defined in
       National Instrument 52-109 Certification of Disclosure in Issuers' Annual and
       Interim Filings, for the issuer.

       5. Design: Subject to the limitations, if any, described in paragraphs 5.2 and 5.3,
       the issuer’s other certifying officer(s) and I have, as at the financial year end

          (a) designed DC&P, or caused it to be designed under our supervision, to provide
          reasonable assurance that




                                                13
 Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 14 of 35




      I. material information relating to the issuer is made known to us by others,
      particularly during the period in which the annual filings are being prepared;
      and

      II. information required to be disclosed by the issuer in its annual filings,
      interim filings or other reports filed or submitted by it under securities
      legislation is recorded, processed, summarized and reported within the time
      periods specified in securities legislation; and

  (b) designed ICFR, or caused it to be designed under our supervision, to provide
  reasonable assurance regarding the reliability of financial reporting and the
  preparation of financial statements for external purposes in accordance with the
  issuer’s GAAP.

5.1 Control framework: The control framework the issuer’s other certifying
officer(s) and I used to design the issuer’s ICFR is the COSO framework.

5.2 ICFR - material weakness relating to design: N/A

5.3 Limitation on scope of design: Items A. and B. N/A respectively

6. Evaluation: The issuer’s other certifying officer(s) and I have

       A. evaluated, or caused to be evaluated under our supervision, the
       effectiveness of the issuer’s DC&P at the financial year end and the issuer
       has disclosed in its annual MD&A our conclusions about the effectiveness
       of DC&P at the financial year end based on that evaluation; and

       B. evaluated, or caused to be evaluated under our supervision, the
       effectiveness of the issuer’s ICFR at the financial year end and the issuer
       has disclosed in its annual MD&A

       III. our conclusions about the effectiveness of ICFR at the financial year
            end based on that evaluation; and

       IV. for each material weakness relating to operation existing at the financial
           year end

           A. a description of the material weakness;

           B. the impact of the material weakness on the issuer’s financial
              reporting and its ICFR; and

           C. the issuer’s current plans, if any, or any actions already undertaken,
              for remediating the material weakness.




                                        14
         Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 15 of 35




        7. Reporting changes in ICFR: The issuer has disclosed in its annual MD&A any
        change in the issuer’s ICFR that occurred during the period beginning on January
        1, 2018 and ended on December 31, 2018 that has materially affected, or is
        reasonably likely to materially affect, the issuer’s ICFR.

        8. Reporting to the issuer’s auditors and board of directors or audit committee:
        The issuer’s other certifying officer(s) and I have disclosed, based on our most
        recent evaluation of ICFR, to the issuer’s auditors, and the board of directors or the
        audit committee of the board of directors any fraud that involves management or
        other employees who have a significant role in the issuer’s ICFR.

        Date: February 21, 2019

        37.       The same certification was filed by Defendant Makuch in connection with the

Company’s filing of its interim financial results on February 22, 2019, May 7, 2019, and July 31,

2019 (see ¶¶ 35, 42, 44).

        38.       Following Kirkland’s publication of its Consolidated Financial Statements, the

Company held an Earnings Call with analysts on the same day to discuss the Company’s

performance and operations during the fourth quarter of 2018. During the call, Defendant Makuch

noted that the Company’s “all-in sustaining costs improved 16% year-over-year [and] margins

improved substantially as well.” As to the average grade, Makuch informed investors that “[g]rade

for the company in the quarter was 17.8 grams per tonne, [Kirkland’s] highest level ever.” Makuch

further stated:

        I guess we got to put 2018 behind us now, and let’s see what are we doing going
        forward and coming into 2019, you see we’ve already started the year very strong,
        and we’ve revised our guidance and we’re on track for 1 million ounces of
        production and at that low cost of production as well. So lowering costs means
        we’re going to improve our earnings, so we’re going to continue to see growth in
        earnings and the industry leading earnings to that point. And we’re going to
        generate strong free cash flow and accompany well-financed solid balance sheet.

        39.       When asked about Kirkland’s M&A activity, Defendant Makuch denied any

appetite for acquiring another company, stating, in relevant part:




                                                 15
         Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 16 of 35




       So that’s the number one driver of our growth instead of going out and trying to
       buy that kind of company. We’re going to continue to grow with the diamond
       drill bit. We want to continue to grow with development of our own assets and
       organically, and then we’re going to look seriously at how we give value back to
       our shareholders.

       40.     On April 2, 2019, Kirkland filed its annual report (“2018 Annual Report”) for the

year ended December 31, 2018, which was appended as exhibit 99.1 to an SEC Form 40-F. In the

2018 Annual Report, the Company reiterated that its production profile is “anchored by two high-

grade, low cost operations.”

       41.     In the MD&A appended as exhibit 99.3 to the 2018 Annual Report, Kirkland touted

its all-in sustaining costs, reporting that it averaged $685 per ounce, $127 per ounce or 16% per

ounce better than the previous year, a figure that outperformed the Company’s improved full-year

2018 guidance of $735-$760 per ounce. As to its mineral reserves, the Company reported

averaging grade of 15.8 g/t, an increase of 24% from an average grade of 11.1 g/t on December

31, 2017. Under the “Long-Term Outlook” section, Kirkland reiterated its commitment to

“achieving high levels of operational excellence, effectively allocating capital and growing low-

cost, high-margin production.” Appended to the 2018 Annual Report as exhibits 99.4-7 are

certifications pursuant to the Sarbanes-Oxley Act of 2002, wherein Defendant Makuch certified

that the 2018 Annual Report “does not contain any untrue statements of a material fact or omit[s]

to state a material fact necessary to make the statements made, in light of the circumstances under

which such statements were made, not misleading” and that the Company has adequate and

sufficient internal controls over financial reporting.

       42.     On May 7, 2019, Kirkland filed its consolidated interim financial results with an

SEC Form 6-K. Appended to that filing was the MD&A for the three months ended March 31,

2019 and 2018, wherein the Company again touted its all-in sustaining costs, reporting that it




                                                  16
         Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 17 of 35




averaged $560 per ounce, or 33% better than first quarter (“Q1”) 2018, mainly due to “higher

average grades on sales volumes compared to the prior year’s first quarter.” Under the “Longer-

Term Outlook” section, the Company reiterated that its excellence was anchored in “effectively

allocating capital and growing low-cost, high-margin production.”

       43.     The next day, on May 8, 2019, during a Q1 2019 Earnings Call to discuss the

Company’s financial and operational results for the quarter, Defendant Makuch forecasted that the

Company would further decrease its all-in sustaining costs, stating, in relevant part, as follows:

       We feel well on our way to achieving those numbers [meaning $285 to $305
       guidance] and potentially even beating those numbers as the year progresses, and
       all on sustaining cost of $520 to $560 an ounce. Similarly, we have industry leading
       earnings and earnings per share as outlined previously. . . . Our operating costs are
       coming down in terms of per ounce basis that means we’ve got higher margin
       ounces more value. So there’s a lot of areas where we’re focused on creating value
       for our shareholders.

       44.     On July 31, 2019, Kirkland released its Consolidated Financial Statements, filed

with an SEC Form 6-K. Appended to that filing as exhibit 99.2 was the MD&A, in which the

Company reported that its average all-in sustainable cost per ounce was $638 per ounce, or 16%

better than the second quarter (“Q2”) 2018 average of $757 per ounce, mainly due to “impact of

higher average grades compared to the prior year’s second quarter.” As to its mineral reserve

grade, the Company reported average grade of 18.4 g/t, a 40% improvement from its previous 13.1

g/t for the same period a year earlier. Under the “Long-Term Outlook” section, the Company

reiterated its commitment to “achieving high levels of operational excellence, effectively

allocating capital and growing low-cost, high-margin production.”

       45.     During a Q2 2019 Earnings Call held on the same day to discuss the Company’s

financial and operational results during the quarter, Defendant Makuch commented on the

Company’s costs, stating, in relevant part, as follows:




                                                 17
         Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 18 of 35




       Macassa is very well positioned to achieve its production guidance and it currently
       sits better than guidance on cash costs. We fully expect to achieve our consolidated
       guidance of 950,000 to 1 million ounces this year at cash cost of $300 per ounce
       and all-in sustaining cost between $520 per ounce and $560 per ounce.

                                               ***

       Kirkland continue [sic] to have superior performance and we have strong value
       creation for our shareholders throughout the year and we see as the year progresses
       continued value creation. We are definitely on track to achieve our 2019 guidance
       of 950,000 to 1 million ounces, operating cash costs $285 to $305 per ounce and
       all-in sustaining cost of $520 to $560 per ounce. We have industry-leading
       earnings and earnings per share. We continue to build our cash position, which we
       internally fund our growth.

       46.     Notably, when asked about Kirkland’s perspective over the next couple of years,

Defendant Makuch noted that Defendants did not plan on diluting grade mineralization, stating:

“We don’t want to take away from any of these to put lower grade mineralization into the mill

So really focusing on optimizing the operation and not mining stuff that potentially would not

be ore in the current forms.”

       47.     In Kirkland’s presentation, prepared in connection with the Precious Metals

Summit on September 11, 2019, the Company highlighted “low-cost production” as one of the key

factors driving its outperformance. The slide presentation featured a comparison between Kirkland

and its peers, showing Kirkland as having the “superior” unit cost performance of $570 per ounce,

as compared to its closest competitor, Newcrest, who reported all-in sustaining costs of $769 per

ounce. As to its grade mineralization figures, Kirkland’s presentation featured several slides

highlighting increasing reserve grade in its existing mines.

       48.     On November 6, 2019, less than a month before the acquisition of Detour was

publicly announced, the Company filed its Consolidated Interim Financial Statements with an SEC

Form 6-K. Appended to that filing was the MD&A for the three and nine months ended September

30, 2019 and 2018, wherein the Company again touted its all-in sustaining costs, reporting that it



                                                18
         Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 19 of 35




averaged $562 per ounce, or 13% better than third quarter (“Q3”) 2018, mainly due to “lower

operating cash costs and sustaining capital expenditures on a per ounce sold basis.” As to its

reserve grade, the Company reported that the average grade improved from 13.3 g/t to 18.8 g/t

quarter-over-quarter. Under the “Longer-Term Outlook” section, the Company reiterated that its

excellence was anchored in “effectively allocating capital and growing low-cost, high-margin

production.”

        49.     During an Earnings Call held on the same day, a Scotiabank analyst asked for a

forecast for the upcoming months of 2020. Defendant Makuch provided the following update:

        [I]n terms of framing a guidance for 2020 then clearly from our end we want to be
        talking about production levels and in cost metrics. In terms of what we're looking
        for here as it’s clearly in operation of significant scale or at least a pathway to that
        in that sort of plus 100000 ounce per annum production profile with cost metrics
        that make sense to us and the ability to generate cash flow. So there are criteria
        that we’re looking for and we’re working through our own internal processes
        around to that now.

        50.     As to reserve grade, Defendant Makuch highlighted the performance of its two

high-grade low-cost mines as delivering “exceptional results [with] record production of 158,000

ounces driven by continued improvements in the average head grades as well as higher tonnage

compared to the previous quarter.”

        51.     The above statements identified in ¶¶ 27-32 and 34-50 were materially false and

misleading, and failed to disclose material adverse facts about the Company’s business,

operational, and compliance policies. Specifically, Defendants made false and/or misleading

statements and failed to disclose to investors that: (i) Kirkland lacked adequate internal controls

over financial reporting, especially as it related to its projections of risks, reserve grade, and all-in

sustaining costs; (ii) as a result of the known, but undisclosed, impending acquisition of Detour,

the Company’s projections relating to its risks, reserve grade, and all-in sustaining costs were false




                                                   19
         Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 20 of 35




and misleading; (iii) the Company’s financial statements and projections were not fairly presented

in conformity with IFRS; and (iv) based on the foregoing, Defendants lacked a reasonable basis

for their positive statements about the Company’s business, operations, and prospects and/or

lacked a reasonable basis and omitted material facts.

                            THE TRUTH BEGINS TO EMERGE

       52.     On November 25, 2019, following a months-long campaign of rosy projections

relating to the Company’s key metrics, Kirkland announced that it entered into a definitive

agreement to acquire all of the outstanding securities of Detour for $3.68 billion. On this news

Kirkland’s shares declined 17%, to close at $39.44 on November 25, 2019, on unusually high

trading volume.

       53.     Kirkland’s announcement received chilly reception from analysts and investors

alike who were baffled by the deal’s economics; while Kirkland’s reserve grades before the deal

were over 25 g/t on a consolidated basis, Detour’s reserve grade was 0.96 g/t, and therefore

extremely dilutive of Kirkland’s reserve grade.         Additionally, the deal had the effect of

significantly increasing Kirkland’s all-in sustaining costs. Prior to the deal, Kirkland’s all-in

sustaining costs for the first nine months was $584 per ounce, while Detour’s all-in sustaining

costs were nearly twice that amount, $1,121 per ounce. Thus, the acquisition of Detour represented

a 30% jump in Kirkland’s consolidated all-in sustaining costs. Once investors learned of this

unexpected, and undisclosed, transformation, the price of Kirkland shares dropped by 17%, to a

level that reflected the Company’s true market value.

       54.     Several securities analysts, equally surprised by the deal, downgraded Kirkland’s

ratings and lowered the Company’s price target, while others criticized the transaction. For

example, CIBS analyst Cosmos Chiu noted the “deal was unexpected, as it [took Kirkland’s]

current focus in high-grade underground mines to a lower grade open-pit deposit.”


                                               20
         Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 21 of 35




       55.     Furthermore, National Bank Financial analyst, Mike Parkin, cut Kirkland to

underperform due to “high grade dilution.” According to Parkin, lower valuation was likely, as

Kirkland’s assets “will no longer be tied solely to high grade underground mines.”

       56.     Cannacord analyst Tom Gallo called the acquisition a “head scratcher” and

downgraded Kirkland due to increased risk and lower valuation.

       57.     After the close of the Class Period, on February 20, 2020, the Company announced

a surprise capital spent of $500 million, which the Company allocated to drilling costs at Detour.

On this news, the Company’s shares declined to $34.79 per share, down 7.1% from its closing

price the prior day.

       58.     On May 6, 2020, Kirkland filed its Consolidated Financial Statements with an SEC

Form 6-K. Appended to that filing was the MD&A for the three months ended March 31, 2018

and 2019, wherein the Company reported average all-in sustaining costs of $776 per ounce in Q1

2020 as compared to $560 per ounce in Q1 2019 and $512 per ounce the previous quarter,

explaining that the increase was due to Detour’s average all-sustaining cost of $1,108. Notably,

the “Longer-Term Outlook” section was changed to no longer represent that that Company is

committed in “effectively allocating capital and growing low-cost, high-margin production,” as

it did during the Class Period, and instead, provided that the Company was committed to

“effectively allocating capital and increasing the profitability and value of its operations.”

                       PLAINTIFF’S CLASS ACTION ALLEGATIONS

       59.     Plaintiff brings this action pursuant to Rules 23(a) and (b) of the Federal Rules of

Civil Procedure, on Plaintiff’s own behalf and as a representative of a class consisting of all those

who purchased or otherwise acquired Kirkland securities during the Class Period (the “Class”);

and were damaged upon the revelation of the alleged corrective disclosures. Excluded from the

Class are Defendant Makuch, the officers and directors of the Company, at all relevant times,


                                                 21
         Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 22 of 35




members of their immediate families and their legal representatives, heirs, successors or assigns

and any entity in which Defendant Makuch has or had a controlling interest.

        60.     The Class is so numerous and geographically dispersed that joinder of all members

is impracticable. Throughout the Class Period, Kirkland shares were actively traded on the NYSE.

While the exact number of Class members is unknown to Plaintiff at this time and can be

ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be readily identifiable from information and records in the possession of Defendants or its transfer

agent and may be notified of the pendency of this action by mail, using the form of notice similar

to that customarily used in securities class actions.

        61.     Plaintiff’s claims are typical of the claims of the other members of the Class.

Plaintiff and members of the Class sustained damages from the same wrongful conduct of

Defendants. The injuries and damages of each member of the Class were directly caused by

Defendants’ wrongful conduct in violation of the laws described herein.

        62.     Plaintiff will fairly and adequately protect and represent the interests of members

of the Class. Plaintiff is an adequate representative of the Class and has no interest that is adverse

to the interests of absent Class members. Plaintiff has retained counsel competent and experienced

in class action litigation, including class actions in the financial services industry.

        63.     Common questions of law and fact exist as to all members of the Class, which

predominate over questions affecting solely individual members of the Class. These common

questions of law include, without limitation:

                •       whether statements made by Kirkland and Defendant Makuch to investors
                        during the Class Period included misrepresentations of material facts about
                        the financial condition, operations and oversight of operations at Kirkland;




                                                  22
         Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 23 of 35




               •       whether Kirkland and Defendant Makuch acted knowingly or recklessly in
                       issuing false and misleading statements or omitting material information
                       that would correct the misstatements;

               •       whether Kirkland’s and Defendant Makuch’s acts as alleged herein
                       constituted violations of the federal securities laws;

               •       whether the prices of Kirkland shares during the Class Period were impacted
                       by Kirkland’s and Defendant Makuch’s conduct described herein;

               •       the injury suffered by Plaintiff and Class members; and

               •       the appropriate measure of damages suffered by Plaintiff and Class
                       members.

       64.     A class action is superior to other methods for the fair and efficient adjudication of

the controversy in this action because joinder of all Class members is impracticable. Treatment as

a class will permit a large number of similarly situated persons to prosecute their common claims

in a single forum simultaneously, efficiently, and without the duplication of effort and expense

that numerous individual actions would engender.

       65.     Class treatment will also permit the adjudication of claims by many Class members

who could not afford individually to litigate claims such as those asserted in this Complaint. The

cost to the court system of adjudication of such individualized litigation would be substantial. The

prosecution of separate actions by individual members of the Class would create a risk of

inconsistent or varying adjudications establishing incompatible standards of conduct for Kirkland

and Defendant Makuch.

       66.     Plaintiff is unaware of any difficulties that are likely to be encountered in the

management of this action that would preclude its maintenance as a class action.




                                                23
         Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 24 of 35




                   APPLICABILITY OF PRESUMPTION OF RELIANCE
                        FRAUD ON THE MARKET DOCTRINE

       67.     The market for Kirkland shares was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose alleged herein, Kirkland’s shares traded at artificially inflated prices during the Class

Period. Plaintiff and other members of the Class purchased or otherwise acquired the Company’s

shares relying upon the integrity of the market price of Kirkland shares and market information

relating to Kirkland, and have been damaged thereby.

       68.     During the Class Period, the artificial inflation of Kirkland’s shares was caused by

the material misrepresentations and/or omissions particularized in this Complaint causing the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about Kirkland’s business, prospects, and operations. These material misstatements

and/or omissions created an unrealistically positive assessment of Kirkland’s financial condition

and its business, operations, and prospects, thus causing the price of the Company’s shares to be

artificially inflated at all relevant times, and when disclosed, negatively affected the value of the

Kirkland shares. Defendants’ materially false and/or misleading statements during the Class

Period resulted in Plaintiff and other members of the Class purchasing Kirkland shares at such

artificially inflated prices, and each of them has been damaged as a result.

       69.     Plaintiff will rely upon the presumption of reliance established by the fraud-on-the-

market doctrine as:

               •       Kirkland and Defendant Makuch made public misrepresentations or failed
                       to disclose material facts during the Class Period;

               •       these misrepresentations and omissions were material to Plaintiff and the
                       Class;



                                                 24
         Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 25 of 35




               •       Kirkland shares were traded on the NYSE and were covered by numerous
                       analysts;

               •       Kirkland shares were liquid and traded with significant volume during the
                       Class Period;

               •       the misrepresentations and omissions alleged herein would likely induce a
                       reasonable investor to misjudge the value of the Kirkland shares; and

               •       Plaintiff and Class members purchased and/or sold Kirkland shares between
                       the time Kirkland and Defendant Makuch misrepresented or failed to
                       disclose material facts and the time the true facts were disclosed, without
                       knowledge of the misrepresented or omitted facts.

       70.     As a result of the foregoing, the market for Kirkland shares promptly digested

current information regarding Kirkland from all publicly available sources and reflected such

information in Kirkland’s share price. Under these circumstances, all purchasers of Kirkland’s

securities during the Class Period suffered similar injury through their purchase of Kirkland’s

securities at artificially inflated prices. Thus, a presumption of reliance applies.

       71.     Accordingly, Plaintiff and Class members are entitled to a presumption of reliance

upon the integrity of the market.

       72.     In the alternative, Plaintiff and Class members are entitled to a presumption of

reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v. United

States, 406 U.S. 128, 92 S. Ct. 1456 (1972), because Defendants omitted material information

during the Class Period violating a duty to disclose such information as described above. Because

this action involves Defendants’ failure to disclose material adverse information regarding the

Company’s business operations and financial prospects—information that Defendants were

obligated to disclose—positive proof of reliance is not a prerequisite to recovery. All that is

necessary is that the facts withheld be material in the sense that a reasonable investor might have




                                                  25
         Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 26 of 35




considered them important in making investment decisions. Given the importance of the Class

Period material misstatements and omissions set forth above, that requirement is satisfied here.

                                      LOSS CAUSATION

       73.     Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

       74.     During the Class Period, Plaintiffs and the Class purchased Kirkland securities at

artificially inflated prices and were damaged thereby.         The price of Kirkland securities

significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

causing investors’ losses.

                                      NO SAFE HARBOR

       75.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to the allegedly false statements and omissions pled in this

Complaint. The statements alleged to be false and misleading herein all relate to then-existing

facts and circumstances. To the extent certain of the statements alleged to be false and misleading

may be characterized as forward-looking, they were not adequately identified as “forward-

looking” statements when made, and were not accompanied by meaningful cautionary statements

identifying important factors that could cause actual results to differ materially from those in the

purportedly forward-looking statements. Alternatively, to the extent that the statutory safe harbor

is intended to apply to any forward-looking statements pled herein, Kirkland and Defendant

Makuch are liable for those false and misleading forward-looking statements because at the time

each of those forward-looking statements was made, the particular speaker knew that the particular

forward-looking statement was false and misleading, and/or the forward-looking statement was




                                                26
         Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 27 of 35




authorized and/or approved by an executive officer of Kirkland who knew that those statements

were false and misleading when made.

                                  SCIENTER ALLEGATIONS

       76.     As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, Kirkland and Defendant Makuch,

by virtue of their receipt of information reflecting the true facts regarding Kirkland, their control

over, and/or receipt and/or modification of Kirkland’s allegedly materially misleading

misstatements and/or their associations with the Company which made them privy to confidential

proprietary information concerning Kirkland, participated in the fraudulent scheme alleged herein.

       77.     Defendants knew and/or recklessly disregarded the falsity and misleading nature of

the information that they caused to be disseminated to the investing public. The fraudulent scheme

described herein could not have been perpetrated during the Class Period without the knowledge

and complicity or, at least, the reckless disregard of the personnel at the highest levels of the

Company, including Defendant Makuch.

       78.     The Individual Defendants, because of their positions with Kirkland, made and/or

controlled the contents of the Company’s public statements during the Class Period. Each

Defendant was provided with or had access to the information alleged herein to be false and/or

misleading prior to or shortly after their issuance and had the ability and opportunity to prevent

their issuance or cause them to be corrected. Because of their positions and access to material non-

public information, these Defendants knew or recklessly disregarded that the adverse facts


                                                 27
         Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 28 of 35




specified herein had not been disclosed to and were being concealed from the public and that the

positive representations that were being made were materially false and misleading. As a result,

each of these Defendants is responsible for the accuracy of Kinross’s corporate statements and are

therefore responsible and liable for the representations contained therein.

        79.     Additionally, according to public sources, between August 2019 and October 2019,

Eric Sprott, former Chairman of the Board of Kirkland, sold $142 million worth of Kirkland shares.

During the last twelve months, ending in October 2019, other insiders have collectively divested

7,141,178 shares for total proceeds of approximately $280 million.

                                    CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF

 (Violation of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

        80.     Plaintiff hereby incorporates each preceding and succeeding paragraph as though

fully set forth herein.

        81.     During the Class Period, Kirkland and Defendant Makuch, individually and in

concert, directly or indirectly, disseminated or approved false statements which they knew or

deliberately disregarded in that they contained misrepresentations and failed to disclose material

facts to make the statements made not misleading.

        82.     Kirkland and Defendant Makuch violated Section 10(b) of the Exchange Act and

Rule 10b-5 by: (a) making false statements of material facts or omitting to state material facts

needed to make the statements not misleading; or (b) engaging in acts and practices that operated

as a fraud or deceit upon Plaintiff and others similarly situated in connection with their purchases

of Kirkland securities during the Class Period.




                                                  28
         Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 29 of 35




       83.     Kirkland and Defendant Makuch acted with scienter because they knew that the

statements issued in the name of Kirkland were materially false and misleading; knew that these

statements would be disseminated to investors; and knowingly and substantially participated, or

acquiesced in the issuance or dissemination of these statements as primary violations of securities

laws. Kirkland and Defendant Makuch, through receipt of information reflecting true facts about

Kirkland, their control over, and/or receipt of or modification to Kirkland’s allegedly materially

misleading statements, which made them aware of Kirkland’s confidential proprietary

information, participated in the fraudulent scheme complained of herein.

       84.     Defendant Makuch had actual knowledge of material omissions and/or the

falseness of material statements set forth by Kirkland, and intended to deceive Plaintiff and Class

members, or at a minimum, recklessly disregarded the truth through his and Kirkland’s failure to

ascertain and disclose the truth in statements made by him and Kirkland or other Kirkland

employees to investors, including Plaintiff and Class members.

       85.     Pursuant to the foregoing, the price of Kirkland securities was artificially inflated

during the Class Period. Due to their lack of knowledge of the false nature of statements made by

Kirkland and Defendant Makuch, Plaintiff and Class members relied on the statements made by

Kirkland and Makuch and/or the integrity of the market price of Kirkland securities during the

Class Period in purchasing Kirkland securities at prices that were artificially inflated due to false

and misleading statements made by Kirkland and Makuch.

       86.     Were Plaintiff and Class members made aware that the market price of Kirkland

securities were artificially and falsely inflated by misleading statements made by Kirkland and

Defendant Makuch, and by material adverse information that Kirkland and Defendant Makuch




                                                 29
         Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 30 of 35




failed to disclose, they would not have purchased Kirkland securities at artificially inflated prices,

or purchased them at any price.

        87.     Based on the wrongful conducted alleged herein, Plaintiff and Class members have

suffered damages in an amount to be determined at trial.

        88.     Kirkland and Defendant Makuch violated Section 10(b) of the Exchange Act and

Rule 10b-5 promulgated thereunder and are liable to Plaintiff and Class members for significant

damages suffered via their purchases of Kirkland securities during the Class Period.

                                  SECOND CLAIM FOR RELIEF

         (Violation of Section 20(a) of the Exchange Act Against Defendant Makuch)

        89.     Plaintiff hereby incorporates each preceding and succeeding paragraph as though

fully set forth herein.

        90.     During the Class Period, Defendant Makuch was involved in the management and

operation of Kirkland’s business affairs. Due to his senior position, he had knowledge of adverse

non-public information regarding Kirkland’s non-compliance with the regulatory consent orders

and false representations in connection therewith.

        91.     As president and CEO of a publicly-owned company, Defendant Makuch had a

duty to disseminate accurate and truthful information regarding Kirkland’s financial condition and

results of operations, and to correct any public statements issued by Kirkland which were

materially false or misleading.

        92.     Due to his position of authority at Kirkland, Defendant Makuch controlled the

contents of various public filings, press releases and reports which Kirkland disseminated in the

market during the Class Period. During the Class Period, Defendant Makuch utilized his authority

to cause Kirkland to execute the wrongful acts alleged herein. Defendant Makuch was therefore

a “controlling person” at Kirkland pursuant to Section 20(a) of the Exchange Act. On this basis,


                                                 30
          Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 31 of 35




he was a participant in the unlawful conduct alleged that caused the prices of Kirkland securities

to be artificially inflated.

        93.      Based on the conduct described above, Defendant Makuch is liable for the

violations committed by Kirkland pursuant to Section 20(a) of the Exchange Act.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully demands relief as follows:

        A.       Certifying this lawsuit as a class action pursuant to Rule 23 of the Federal Rules of

Civil Procedure, and certifying Plaintiff as Class Representative;

        B.       Awarding damages in favor of Plaintiff and members of the Class against Kirkland

and Defendant Makuch, jointly and severally, for all damages sustained as a result of Kirkland’s

wrongdoing, in an amount to be proven at trial;

        C.       Awarding Plaintiff and members of the Class their costs of suit, including

reasonable attorneys’ fees and expenses, and including expert fees, as provided by law;

        D.       Awarding Plaintiff and members of the Class pre- and post-judgment interest at the

maximum rate allowable by law; and

        E.       Directing such further relief as it may deem just and proper.

                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a jury

trial as to all issues triable by a jury.

Dated: July 17, 2020                                   Respectfully submitted,

                                                       POMERANTZ LLP

                                                       /s/ Jeremy A. Lieberman
                                                       Jeremy A. Lieberman
                                                       J. Alexander Hood II
                                                       600 Third Avenue, 20th Floor
                                                       New York, New York 10016


                                                  31
Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 32 of 35




                                   Telephone: (212) 661-1100
                                   Facsimile: (212) 661-8665
                                   jalieberman@pomlaw.com
                                   ahood@pomlaw.com

                                   POMERANTZ LLP
                                   Patrick V. Dahlstrom
                                   10 South La Salle Street, Suite 3505
                                   Chicago, Illinois 60603
                                   Telephone: (312) 377-1181
                                   Facsimile: (312) 377-1184
                                   pdahlstrom@pomlaw.com

                                   BRONSTEIN, GEWIRTZ &
                                   GROSSMAN, LLC
                                   Peretz Bronstein
                                   60 East 42nd Street, Suite 4600
                                   New York, NY 10165
                                   Telephone: (212) 697-6484
                                   Facsimile: (212) 697-7296
                                   peretz@bgandg.com

                                   Attorneys for Plaintiff




                              32
              Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 33 of 35


                                                                                        Tuesday, July 7, 2020

Kirkland (KL)



CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS
1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”)
and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the
Private Securities Litigation Reform Act of 1995.

2. I have reviewed a Complaint against Kirkland Lake Gold Ltd. ("Kirkland" or the “Company”) and authorize
the ﬁling of a comparable complaint on my behalf.

3. I did not purchase or acquire Kirkland securities at the direction of plaintiffs counsel, or in order to
participate in any private action arising under the Securities Act or Exchange Act.

4. I am willing to serve as a representative party on behalf of a Class of investors who purchased or
acquired Kirkland securities during the class period, including providing testimony at deposition and trial, if
necessary. I understand that the Court has the authority to select the most adequate lead plaintiff in this
action.

5. To the best of my current knowledge, the attached sheet lists all of my transactions in Kirkland
securities during the Class Period as speciﬁed in the Complaint.

6. During the three-year period preceding the date on which this Certiﬁcation is signed, I have not sought
to serve as a representative party on behalf of a class under the federal securities laws.

7. I agree not to accept any payment for serving as a representative party on behalf of the class as set
forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and
expenses directly relating to the representation of the class as ordered or approved by the Court.

8. I declare under penalty of perjury that the foregoing is true and correct.




Name


Print Name
Dean Mitzel

If Representing Corporation, Trust, Partnership
or other entity, Name of Entity
DEAN PAUL MITZEL TTEE DGI HOLDINGS 401K

Signature



                                                                                                                1
                Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 34 of 35




 Acquisitions


 Con gurable list (if none enter none)
       Date Acquired          Number of Shares Acquired           Price per Share Acquired

  13-Sep-19             50                                43.50


(redacted)




 Full Name
 Dean Mitzel



                                                                                             2
        Case 1:20-cv-05505-JPO Document 1 Filed 07/17/20 Page 35 of 35



Kirkland Lake Gold Ltd. (KL)                                                    Mitzel, Dean

                                      List of Purchases and Sales

    Transaction                                      Number of            Price Per
       Type                    Date                  Shares/Unit         Share/Unit

     Purchase                     9/13/2019                         50            $43.5000
